Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This Corrected Notice of Allowability is in response to the QPIDS filed 7/7/21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/21 was filed after the mailing date of the NOA on 4/19/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8-13, 23-31 and 33-35 are allowed for the reasons articulated in the notice of allowance (NOA) mailed on 4/19/21, which are incorporated herein by reference. Applicants' IDS submitted on 7/7/21 did not change the previous determination of patentability. The Examiner notes for the record that the Canadian Office Action also cited US Patent 6214021 which was previously considered on the IDS filed 4/18/18.




Conclusion

Claims 1-6, 8-13, 23-31 and 33-35 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613